FILED
                             NOT FOR PUBLICATION                              MAR 04 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 07-10576

               Plaintiff - Appellee,              D.C. No. CR-06-00013-RLH

   v.
                                                  MEMORANDUM *
 PATRICK JOHNSON,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                    Roger L. Hunt, Chief District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Patrick Johnson appeals from his guilty-plea conviction and 188-month

sentence for possession of a controlled substance with intent to distribute --

cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii). Pursuant to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SR/Research
Anders v. California, 386 U.S. 738 (1967), Johnson’s counsel has filed a brief

stating there are no grounds for relief, along with a motion to withdraw as counsel

of record. We have provided the appellant with the opportunity to file a pro se

supplemental brief. He has filed a supplemental brief, but no answering brief has

been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED. Johnson’s

request to strike the Anders brief and appoint new counsel is DENIED. The

district court’s judgment is AFFIRMED.




SR/Research                               2                                    07-10576